FILED
                             NOT FOR PUBLICATION                            JUL 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN A. MACHIC SALAYON, a.k.a.                   No. 09-73898
Jose Sacayon Sanchez,
                                                 Agency No. A075-304-234
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Juan A. Machic Salayon, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

deny in part and dismiss in part the petition for review.

      The BIA found that Salayon failed to reasonably challenge the bases for the

IJ’s denial of his applications for relief from removal and dismissed his appeal.

Salayon does not contend the BIA erred in dismissing his appeal on this basis. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed waived). Accordingly, we deny the petition as

to Salayon’s asylum and withholding of removal claims.

      We lack jurisdiction to review Salayon’s unexhausted claim that the IJ

violated his due process rights by failing to fully develop the record. See Tall v.

Mukasey, 517 F.3d 1115, 1120 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    09-73898